Title: To Thomas Jefferson from Caspar Wistar, 15 January 1805
From: Wistar, Caspar
To: Jefferson, Thomas


                  
                     Dear  Sir 
                     
                     Philada. Jany 15h. 1805.
                  
                  Permit me to make known to you my Brother, Thos. Wistar, who is one of a very worthy and respectable Committee of the Society of friends, deputed by that body, to solicit the attention of Congress to the subject of African Slavery, as it may be Connected with Louisiana & the other territories subject to their immediate Controll—This letter is not necessary, for I know that your attention flows spontaneously towards persons whose motives are so pure & humane as those of these Gentlemen, but I derive pleasure from the opportunity it affords me of Subscribing myself
                  with great Sincerity Your obliged & affectionate friend
                  
                     Caspar Wistar Jr 
                     
                  
               